NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ERICK OSWALDO ALVAREZ ARIAS,                    No.    15-73038
Erick O. Alvarez, AKA Erick Oswaldo
Alvarez,                                        Agency No. A043-279-804

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**


Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges

      Erick Oswaldo Alvarez Arias, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying cancellation of removal, asylum, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

de novo whether an offense qualifies as an aggravated felony. Carlos-Blaza v.

Holder, 611 F.3d 583, 587 (9th Cir. 2010). We deny the petition for review.

      Alvarez Arias’ conviction for possession of marijuana for sale under

California Health and Safety Code § 11359 is categorically an aggravated felony

under 8 U.S.C. § 1101(a)(43)(B). See Roman-Suaste v. Holder, 766 F.3d 1035,

1039 (9th Cir. 2014) (holding conviction under statute to be a categorical

aggravated felony after considering Moncrieffe v. Holder, 569 US 184 (2013)).

Accordingly, the agency did not err in finding him ineligible for cancellation of

removal and asylum. See 8 U.S.C. §§ 1158(b)(2)(A)(ii), (b)(2)(B)(i); 1229b(a).

      PETITION FOR REVIEW DENIED.




                                         2                                    15-73038